DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 6, and 7 are objected to because of the following informalities:  the phrase “number of memory device” appears eight times in these five claims (thrice in claim 1, twice in claim 2, and once each in claims 4, 6, and 7).  The phrase should be amended to --number of memory devices-- to correct the typographical errors.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,732,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.
For example, instant claim 1 is analogous to patented claim 1.  Instant claim 1 has the added feature of a controller, but having a controller on a memory module is obvious, and other patented claims include the controller (claims 4, 5, 7, 13, etc.).  The other differences between instant claim 1 and patented claim 1 amount to limitations that are present in patented claim 1 but not instant claim 1.  It is obvious to removed limitations from a patented claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0075576 to Cho.

Regarding claim 1, Cho shows the claimed apparatus as nonvolatile memory module 120e in Fig. 12.
He shows the claimed first number of memory devices as DRAMs 124_1 and 124_2 which are coupled to a host via a first number of ports (which connect to data buffers 121_1 and 121_2) as claimed.
He shows the claimed second number of memory devices as nonvolatile memories NVM 128_1 and 128_2 which are coupled to the 
Cho describes how the dual-port DRAMs are connected at 0116.  Data is transferred between the DRAMs and the host via a first number of ports and between the DRAMs and the NVMs using a second number of ports as claimed.

Regarding claim 2, Cho’s device operates as claimed since the DRAMs are dual-ported.

Regarding claim 3, Cho’s device sends commands and addresses as claimed on the CA1 bus.

Regarding claim 4, NVM controller 126 operates as claimed, sending commands and addresses on bus CA2.

Regarding claim 7, Cho’s device is a NVDIMM as claimed, with the first number of devices being volatile DRAM and the second number of devices being nonvolatile NVM.

Regarding claim 8, Cho shows the claimed RCD as RCD 122 in Fig. 12, for example.

He shows the claimed first number of memory devices as DRAMs 124_1 and 124_2 which are coupled to a host via a first number of ports (which connect to data buffers 121_1 and 121_2) as claimed.
He shows the claimed second number of memory devices as nonvolatile memories NVM 128_1 and 128_2 which are coupled to the DRAMs via a second number of ports (which connect to NVM controller 126) as claimed.
Cho describes how the dual-port DRAMs are connected at 0116.  Data is transferred between the DRAMs and the host via a first number of ports and between the DRAMs and the NVMs using a second number of ports as claimed.

Regarding claim 11, Cho’s device uses commands sent from the NVM controller to the DRAMs via second ports as claimed.

Regarding claim 12, Cho’s device contains the claimed channels as taught at the abstract, 0007-0008, and elsewhere.

Regarding claims 13 and 14, Cho’s device operates as claimed since Cho’s device is capable of transferring data between any location in any memory and any other location in any memory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 6, 9, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0075576 to Cho in view of U.S. Patent Application Publication 2017/0235524 to Yoo et al.

Regarding claim 5, Cho’s device does not explicitly show a ready/busy signal.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a ready/busy signal in Cho’s device such as the one taught by Yoo to facilitate the orderly transfer of commands from the host to the memory module.

Regarding claim 6, Cho’s device does not explicitly show a ready/busy signal.
Yoo shows a ready signal (RDY) in Fig. 8 being sent from the memory module (controller) to the processor (host).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a ready/busy signal in Cho’s device such as the one taught by Yoo to facilitate the orderly transfer of commands from the host to the memory module.

	Regarding claims 9 and 10, Cho does not explicitly disclose the claimed command completion signals, however they are obvious in view of his disclosure of the various commands in 0008-0010 and at various other places in his disclosure.


	Yoo teaches that his device uses ready signals at 0133, 0134, 0146, 0147, 0180, and 0181.
	It would have been obvious to one of ordinary skill in the art to use ready signals in Cho’s device to indicate to the host that the NVDIMM is ready to receive additional commands from the host as taught by Yoo.  In addition, the absence of a ready signal is analogous to the use of a busy signal.  Such a signal would also have been obvious since when a device is not ready and the ready signal is not presented, it can be safely assumed the device is not ready (busy).

Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132